The Chancellor
said, that the report as to the title was imperfect, and that it must be referred back to the master to correct his report; that the master, upon a reference as to the title in a partition suit, should require the complainant to produce the abstracts and trace back his title as a tenant in common in the premises to the common source of title of the several tenants in common thferein; and that the master in his report should, as far as was practicable, *40give an abstract of the conveyances of each and all of the undivided shares or interests of the several parties ,in the premises, from the time when all those shares were united in one individual, or a common source of title.
The master subsequently reported that the interest of the complainant was derived from a purchaser at a sale for the non-payment of taxes assessed upon the undivided share of an unknown owner of the premises; and that upon enquiry, he had been unable to ascertain who was the original owner of that undivided share of the premises, a part of which had been so purchased for taxes, or from whom he or the other tenants in common originally derived their title, or who were now the owners of the 'residue of the premises, except of the part so sold for taxes. The Chancellor, under the circumstances of the case, thereupon decided that such amended report was sufficient to authorize a depree for partition.